Citation Nr: 0924049	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1973 and from November 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in May 2009.  The 
Veteran went to the Huntington, West Virginia RO for his 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.

The Board notes that service treatment records document the 
treatment the Veteran received for diagnosed Reiter's 
syndrome.  During his May 2009 hearing, the Veteran testified 
that he had current manifestations of his Reiter's syndrome 
which have been persistent since his initial diagnosis in 
service.  In this regard, post service VA treatment records 
are unclear about whether the Veteran has current 
manifestations of Reiter's syndrome.  A December 2003 VA 
treatment record documents Reiter's syndrome or reactive 
arthritis, status: "active."  An October 2004 VA treatment 
record documents a past medical history of Reiter's syndrome 
per Veteran's report.  A February 2006 VA treatment record 
documents Reiter's syndrome per history; however the examiner 
reported "currently doubt diagnosis, patient does not have 
uveitis or urethritis."  Finally, a February 2007 VA 
treatment record documents "Reiter's syndrome per note, 
stable on current therapy."

Given this review of the record, in light of the Court's 
decision in McLendon, the Board finds that a VA examination 
is "necessary" to determine the current existence and 
etiology of the Veteran's claimed Reiter's syndrome.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, by a physician, to determine 
the nature, extent and likely etiology of 
the claimed Reiter's syndrome.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has current manifestations of 
Reiter's syndrome that at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service with 
continuity of symptoms since that time.  
A complete rationale should be given for 
all opinions.  

2.  After completion of the above 
development, the Veteran's claim of 
service connection for Reiter's syndrome 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




